Case 3:19-cv-01537-BEN-JLB Document 84-2 Filed 01/27/21 PageID.9482 Page 1 of 2



  1    XAVIER BECERRA
       Attorney General of California
  2    State Bar No. 118517
       MARK R. BECKINGTON
  3    Supervising Deputy Attorney General
       State Bar No. 126009
  4    JOSE A. ZELIDON-ZEPEDA
       Deputy Attorney General
  5    State Bar No. 227108
       PETER H. CHANG
  6    Deputy Attorney General
       State Bar No. 241467
  7    JOHN D. ECHEVERRIA
       Deputy Attorney General
  8    State Bar No. 268843
        455 Golden Gate Avenue, Suite 11000
  9     San Francisco, CA 94102-7004
        Telephone: (415) 510-3479
 10     Fax: (415) 703-1234
        E-mail: John.Echeverria@doj.ca.gov
 11    Attorneys for Defendants
 12
                       IN THE UNITED STATES DISTRICT COURT
 13
                   FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 14
 15
       JAMES MILLER, et al.,                      Case No. 19-cv-1537-BEN-JLB
 16
                                     Plaintiffs, DECLARATION OF PROFESSOR
 17                                              DAN A. BLACK
                  v.
 18                                               Courtroom:      5A
       CALIFORNIA ATTORNEY                        Judge:          Hon. Roger T. Benitez
 19    GENERAL XAVIER BECERRA,                    Trial Date:     February 3, 2021
       et al.,                                    Action Filed:   August 15, 2019
 20
                                   Defendants.
 21
 22
 23
 24
 25
 26
 27
 28

                   Declaration of Professor Dan A. Black (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 84-2 Filed 01/27/21 PageID.9483 Page 2 of 2



  1                          DECLARATION OF DAN A. BLACK
  2    I, Dan A. Black, declare:
  3          1.     I am a professor at the University of Chicago Harris School of Public
  4    Policy. I am also a senior fellow at the National Opinion Research Center. I have
  5    personal knowledge of the facts set forth in this declaration, and if called upon as a
  6    witness, I could and would testify competently as to those facts.
  7          2.     I understand that John R. Lott, Jr., has claimed that he sent me data
  8    concerning a survey he purportedly conducted on the defensive use of firearms. I
  9    also understand that he claims to have lost that data in a computer crash in the late
 10    1990s, that he asked me to return his lost data, and that I refused to return his data.
 11          3.     I have no record or recollection of ever having received the survey data
 12    that Lott claims to have lost. I also have no record or recollection of Lott ever
 13    having asked me to return that data—which I did not have—and I did not refuse to
 14    return any data to Lott.
 15          I declare under penalty of perjury under the laws of the United States of
 16    America that the foregoing is true and correct.
 17          Executed on January 26, 2021, at Glen Ellyn, Illinois.
 18
 19
 20
 21
                                                      Dan A. Black
 22
 23
 24
 25
 26
 27
 28
                                                  1
                     Declaration of Professor Dan A. Black (3:19-cv-01537-BEN-JLB)
